Case 1:18-cr-00457-AMD-CLP Document 215 Filed 09/29/20 Page 1 of 2 PageID #: 3704

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
  AAS:JN/DKK/SME                                       271 Cadman Plaza East
  F. #2017R05903                                       Brooklyn, New York 11201


                                                       September 29, 2020
  By ECF

  The Honorable Ann M. Donnelly
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                 Re:     United States v. Huawei Technologies Co., Ltd., et al.
                         Criminal Docket No. 18-00457 (S-3) (AMD)

  Dear Judge Donnelly:

                  In their September 22, 2020 letter, the defendants (“Huawei”) largely accept the
  government’s compromise proposal with respect to sharing additional documents governed by
  the protective order with fugitive co-defendant Wanzhou Meng. Huawei raises only a single
  question that requires judicial resolution—whether the prosecution team, or firewall counsel,
  should apply redactions to “approximately five dozen” unidentified documents that Huawei may
  want to share with Meng. (Dkt. No. 210 at 2.) For the reasons set forth below, the prosecution
  team should apply those redactions.

                 First, the prosecution team and the Court share a strong interest in tracking any
  disclosed information. Once information subject to the protective order reaches parties outside
  the United States, the protective order is difficult to enforce. Moreover, Meng has shown that
  she has, and will misuse, documents very similar to the ones provided in Rule 16 discovery to
  Huawei in her effort to fight extradition. For example, her filings distort the meaning and
  context of emails sent from employees of a victim financial institution to Huawei, arguing that
  those employees are senior executives when they were in fact relatively junior. In order to
  determine if information given to Meng from this case is used improperly, the prosecution
  team—and not firewall counsel—must know what information has been provided to her.

                  Second, it may not be clear on the face of a document whether that document
  includes a statement from Meng, or whether it describes a meeting Meng attended. Firewall
  counsel is not well positioned to make those determinations, given that firewall counsel did not
  participate in the investigation of this case. It is the prosecution team that can—and should—
  make determinations about whether a facially ambiguous document is appropriate to provide.

              Third, having the prosecution team redact the documents at issue will not
  compromise Huawei’s defense strategy. Huawei has already described the kinds of documents it


                                                  1
Case 1:18-cr-00457-AMD-CLP Document 215 Filed 09/29/20 Page 2 of 2 PageID #: 3705




  intends to show Meng. Indeed, the terms of the proposal that Huawei has accepted limit those
  documents to two narrow categories. Moreover, Huawei has already publicly communicated its
  defense strategy to the fraud charges involving Meng, both in filings in the United States and
  through Meng’s filings in Canada, one of which includes a detailed preview of defense strategy.
  This is not a situation where, as in the cases Huawei cites, the government seeks to review
  documents shown to Meng in order to gain insight into Huawei’s strategy. See, e.g., Matter of
  Grand Jury Subpoenas Dated Oct. 22, 1991, & Nov. 1, 1991, 959 F.2d 1158, 1166 (2d Cir. 1992)
  (request for defense documents was appropriate because it was “not designed to glean what”
  documents “[defense counsel] deems relevant”). 1

                  For these reasons, the Court should find that the prosecution team, rather than the
  firewall team, should apply the redactions to any Rule 16 material to be provided to Meng.

                                                       Respectfully Submitted,

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney
                                                       Eastern District of New York

                                                By:          /s/ David K. Kessler
                                                       Alexander A. Solomon
                                                       Julia Nestor
                                                       David K. Kessler
                                                       Sarah M. Evans
                                                       Assistant U.S. Attorneys

   DEBORAH L. CONNOR                                    JAY I. BRATT
   Chief                                                Chief
   Money Laundering and Asset Recovery Section          Counterintelligence and Export Control
   Criminal Division                                    Section
   U.S. Department of Justice                           National Security Division
                                                        U.S. Department of Justice
   Laura M. Billings
   Christian J. Nauvel                                  Thea D. R. Kendler
   Trial Attorneys                                      David Lim
                                                        Trial Attorneys



         1
           The other two cases Huawei cites involve requests in civil litigation to identify the
  documents that had actually been shown to a witness in preparation for a deposition, where the
  purpose of the request appeared to be to learn the attorney’s strategy. See Sporck v. Peil, 759
  F.2d 312, 314 (3d Cir. 1985) (documents used to prepare for civil deposition sought in
  discovery); Briese Lichttechnik Vertriebs GmbH v. Langton, 272 F.R.D. 369, 376 (S.D.N.Y.
  2011) (civil defendants tried to compel production of “an identification of which documents the
  attorneys showed the witnesses”). Those circumstances are not present here.

                                                   2
